Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Claim Rejections - 35 USC § 101
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following guidance of the 2019 PEG, the Examiner has determined the following.
For Step 1 of the eligibility analysis, the claims recite a method and a system, therefore, the claims fall into a statutory category, and pass as eligible subject matter.
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of collecting and creating information, (clustering and generating), based on users interactions with an e-form.  These analytics are intended to detect whether the aforementioned interactions are fraudulent.  This is describing actions meant for 
Using claim 1, which is expressive of claims 10 and 11, the abstract idea is defined by the elements of: 
A method for generating analytics based on interactions, comprising; 
determining, a plurality of interaction sensor signals based on interactions by a plurality of users with an electronic form (e-form), each of the plurality of users interacting with the e-form, and, at least one of the plurality of interaction sensor signals being from each particular user; 
clustering, at least one set of similar interaction sensor signals of the determined plurality of interaction sensor signals, each set of similar interaction sensor signals including signals determined based on interactions of the plurality of users with a same portion of the e-form, the at least one set of similar interaction sensor signals being based at least in part on a same type of interaction sensor signal being within a predetermined threshold value of each interaction sensor signal from the at least one set of similar interaction sensor signals; and,
generating, at least one analytic based on each clustered set of similar interaction sensor signals.
These claims detail the steps of utilizing user interactions with an e-form to gather information about the user’s actions in relation to that e-form.  Noting that the Specification defines these interactions as interaction sensor signals and further exemplifies these signals as perhaps mouse movements or keyboard clicks, the claims are interpreted to recite data about user’s actions.  Thus, the claims describe the idea of collecting and Specification and Drawings next describe how these analytics use used within the method described to detect fraudulent activity.  Thus, the claims detail mitigating risk, or a certain method of organizing human activity grouping of abstract idea.    
For Step 2A, Prong Two, of the eligibility analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
a computing system;
digital channels;
a user device having a user interface;
a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process;
processing circuitry; and,
a memory. 
These additional elements simply instruct one to practice the abstract idea of collecting and creating information, based on users interactions with an e-form, utilizing a computing system, digital channels, a computing system, a user device with an interface, non-transitory computer readable medium, instructions, memory, and processing circuitry to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer 
For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, are not reevaluated, in Step 2B.

Dependent claims 2, 12, and 20, contain further recitations to the same abstract idea found in claims 1 and 11, above.  The claim adds to the sensor signal interactions, however, these interactions are the core of the information analyzed. The claimed language further explicitly calls out the method as detecting fraudulent activity. The recited act of removing an e-form from a device aptly describes an overt act for mitigating risk.  Furthermore, the claim does not contain anything that is considered to be an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.  Therefore, the claim is found to be directed to the abstract idea identified by the Examiner.

Dependent claims 3 – 5, 8, 9, 13 – 15, 18, and 19, contain further recitations to the same abstract idea found in claim 1, above. They are further refinements of the interactions recited and expressly define the fraud detection and risk mitigating actions describing the abstract idea.   Furthermore, these claims do not contain anything that is 

Dependent claims 6, 7, 16, and 17 contain the additional limitation of using a tracking script. However, this does not amount to anything more than linking the execution of abstract idea to computer implementation, is not sufficient to provide for integration into a practical application, and does not amount to significantly more. See MPEP 2106.05(f).

Therefore, for the reasons set above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over O'Connell (20070239604), hereinafter, O'Connell, in view of Yavilevich (US20130304906), hereinafter, Yavilevich, further in view of White (US20130132833), hereinafter, White.  
Regarding claims 1, 2, 10, 11, O’Connell discloses a method and system for determining a plurality of interaction sensor signals based on interactions with an electronic form (e-form); clustering at least one set of similar interaction sensor signals of the determined plurality of interaction sensor signals, wherein each set of similar 
O’Connell describes an e-commerce session during which, a user will interact with a browser, a ‘user-browser interaction’, at [0042] and enter data for processing. These interactions are detailed as attributes such as “speed of selecting keys, the method the user utilizes to move between fields (e.g., mouse, tab key, etc.), how quickly the pointer is moving or if it is moving at all,” etc., all at [0020.] Further and more detailed examples are described at [0027 and 0028.] The present application lists these same sensor signals at [0050.]
O’Connell next describes an ‘interaction server 108’ for monitoring the sessions and a ‘user-browser interaction database 130’ for capturing of user-browser interaction data. See [0033.] This is meeting the claims of determining and clustering the interaction signals because all this information and stored and used to compare to known fraudulent behavior patterns. See [0034.] While O’Connell labels these behavior patterns as fraudulent, they are akin to the present applications jargon of anomalous – i.e., they are deviating or inconsistent with what is normal. (Reference instant application at [0057].)
Subsequently, the claims of generating at least one analytic is described in O’Connell, when explaining how a server “may access the stored user-browser interaction data for that user and a fraud detection module 116 may analyze the stored data and compare the user-browser interaction data for the current session with known human or automated program fraudulent behavior.” See [0034.]

Further regarding claims 10 and 11, O’Connell details medium and instructions at [0023 and 0040] and processing and memory at [0039, 0040 and Figure 2.]
Not disclosed by O’Connell is a plurality of users.
Not disclosed by O’Connell is clustering, at the computing system, at least one set of similar interaction sensor signals…being within a predetermined threshold. 
However, Yavilevich discloses a system for monitoring and tracking browser activity, obtaining information from a plurality of users. Yavilevich gathers information from website visits of “different users”, and collects data “if a specific area in the pageview was visible to all users or some of the users, in how many pageviews was an area visible, how many users viewed a specific area in a pageview, and so on.” See [0046.] Yavilevich adds the data is “generated for a plurality of users.” See [0054.] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to gather data from a plurality of users per the method of Yavilevich and used this data in the analysis per the method of O’Connell because increasing the amount of user data adds to the effectiveness of the final modelling result.  The more user interactions that can be analyzed, the more instances of anomalous interactions can be identified.
portions of the webpage 24, may be compiled from user interaction data received by tracking server 30” at [0098].  White’s method disclosed above shows clustering because the method described is the same as the instant application’s method; that is, grouping similar user input actions.  
White further discloses threshold amount of time when detailing analysis of the above data and “the number of navigation maneuvers with a certain webpage exceeds a certain threshold”, at [0076]; and, “calculating the distance traveled by a user's mouse on webpage 24, calculating completion rate and/or user time spent on a form on webpage 24, calculating the cumulative amount of time a user's mouse spent on various parts of webpage 24”, at [0087].  Thus, White meets the claimed language limitation of one of a group including “amount of time after interaction with respective fields of the e-forms.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cluster interactions for a same portion of the eform per the method of White and used this data in the analysis per the method of O’Connell 

Regarding claims 8, 9, 12, 18, and 19, the combination of O’Connell, Yavilevich, and White, as discussed above, discloses all the limitations of claims 1 and 11. 
O’Connell further discloses an e-commerce session during which, a user will interact with a browser, a ‘user-browser interaction’, at [0042] and enter data for processing. O’Connell further discloses an ‘interaction server 108’ for monitoring the sessions and a ‘user-browser interaction database 130’ for capturing of user-browser interaction data. See [0033].  The claims of generating at least one analytic is described in O’Connell, when explaining how a server “may access the stored user-browser interaction data for that user and a fraud detection module 116 may analyze the stored data and compare the user-browser interaction data for the current session with known human or automated program fraudulent behavior.” See [0034].
Next, an analytic is described as “an indication of the likelihood that the person (or entity) acting as the user of the current session is in fact the actual user or is actually a different user or automated program instead engaging in fraudulent behavior. The fraud detection results may be a result (i.e., it is fraudulent behavior or it is not), a fraud detection score that provides an indication of the degree of likelihood of fraudulent behavior evidenced by the user, or any other representation of the results.” All at [0034.]

Regarding claims 3, 4, 13, and 14, the combination of O’Connell, Yavilevich, and White, as discussed above, discloses all the limitations of claims 1 and 11. O’Connell 
First, O’Connell describes a fraudulent activity at [0033] when describing an ‘interaction server 108’ for monitoring the sessions and a ‘user-browser interaction database 130’ for capturing of user-browser interaction data. This information is stored and used to compare to known fraudulent behavior patterns. See [0034.] While O’Connell labels these behavior patterns as fraudulent, they are akin to the present application’s nomenclature of anomalous – i.e., they are deviating or inconsistent with what is normal.  (Reference present application at [0057].)
After detecting fraudulent activity, O’Connell determines a course of action. See [0057].  Alternatives include “allowing or deny all or part of requested operations, allowing a transaction to complete, denying a transaction,” and “cause the e-commerce application 118 to terminate the session or reject any requested actions by the user.” These steps equate to the present application’s steps described at [0059].

Regarding claims 5 and 15, the combination of O’Connell, Yavilevich, and White, as discussed above, discloses all the limitations of claims 1 and 11. O’Connell further discloses friction points when describing “issues” that a user may encounter when filling out forms. Examples include: a jittery mouse pointer, long pauses between information 
O’Connell address “potential fraud without penalizing users who use form fillers legitimately as there is typically a noticeable difference between an automated program and a form filler based on tracking of the user's pointer, at [0049.] O’Connell understood the issues he described would be friction points to others when explaining, “One skilled in the art will recognize that other factors, whether known now or later developed, may also be used by the automated program fraud detector 410.”, at [0048.]

Regarding claims 6, 7, 16, and 17, the combination of O’Connell, Yavilevich, and White, as discussed above, discloses all the limitations of claims 1 and 11. O’Connell further discloses a tracking script, configur[ing] the user device to record interactions with the e-form, and storing the e-form including the embedded tracking script in at least one data source that is accessible to the at least one user device when describing his method and system throughout. See [0033 and specifically, [0050] and Figure 5], when detailing “( . . . script running on a displayed webpage) detects indicia of user-browser interaction.” Also described are “other code that enables transmission of interaction details from a client to a server,” at [0026.] These interactions are stored for later access and analysis.
20 is rejected under 35 U.S.C. 103 as being unpatentable over O'Connell, in view of Yavilevich, in view of White, further in view of Jain (US20180089159), hereinafter, Jain.  
Regarding claim 20, the combination of O’Connell, Yavilevich, and White, as discussed above, discloses all the limitations of claim 2.  
Not disclosed is removing the eform from the device.
However, Jain discloses a method for dynamic adjustments to electronic forms that includes trigger events that “either cause an electronic form to be displayed or removed from display”, at [0090].  Jain’s system “make adjustments to the form that take effect automatically and in real time on the user devices.”  See [0045].  Thus, Jain is removing eforms from multiple users devices.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove an eform from a device per the method of Jain and used this step per the method and system of O’Connell because this adds another step in risk mitigating of fraudulent activity.  O’Connell was identifying the fraudulent action, it was an intended next step to prevent this fraud and removing the eform is a simple way to achieve this desired result.

Response to Arguments
Applicant's arguments, filed 10/18/2021 have been fully considered but they are not persuasive. Applicant’s arguments, beginning on page 7, discusses 35 U.S.C. § 101, .
A two-step analysis, as set forth in the 2019 PEG, was undertaken and the Examiner maintains the amended claim language is directed to an abstract idea, without integration into a practical application, and without reciting significantly more. As detailed above, at Step 2A, Prong One, the claims the claims detail the steps of utilizing user interactions with an e-form to gather information about the user’s actions in relation to that e-form.  The analytics generated assist in identifying fraudulent activity.  Applicant concedes this fact in the arguments and Specification when stating “the analytics may be utilized to, for example, determine friction points (i.e., points of difficulty or struggle that may cause premature terminations), detect fraudulent activity, . . . .” Specification, at [0025] and Remarks, page 7.  Therefore, the claims recite the abstract idea identified by the Examiner.  
Applicant next submits the present claims “provide a clear and distinct improvement to an existing technology or technical field.”  Remarks, at page 7.  Examiner respectfully disagrees that the amended claims provide for integration into a practical application.  
For Step 2A, Prong Two, of the eligibility analysis, the only additional elements of the claims describe utilizing a computing system, digital channels, a computing system, a user device with an interface, non-transitory computer readable medium, instructions, memory, and processing circuitry to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f).
“detect[ing] fraudulent activity”, as defined by Applicant, would be an improvement to the abstract idea of mitigating risk, and not an improvement to technology.  

Applicant’s final argument, on page 8, discusses 35 U.S.C. § 103 and claim rejections. With respect to the rejection(s) of previous claim(s) 1 – 19 and included amendments, consideration has been made and the arguments are moot in view of the new grounds of rejections applied to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Branson (US 8,578,010) discloses a method and system for tracking web page analytics.  Corcoran (US20160314110) discusses modifying an electronic form using metrics obtained from measuring user effort.  Kogan (US20180174288) details score weights for user interface elements.  Ling (US20170228355) discloses obtaining data from incomplete electronic forms.  Macbeth (US20070299631) discusses logging user actions within activity context.  Rachuri (US20160080936) has a system and method for device based authentication.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts0 to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687